Order                                                                        Michigan Supreme Court
                                                                                   Lansing, Michigan

  June 14, 2019                                                                   Bridget M. McCormack,
                                                                                                Chief Justice

                                                                                       David F. Viviano,
                                                                                       Chief Justice Pro Tem
  158506
                                                                                     Stephen J. Markman
                                                                                          Brian K. Zahra
                                                                                    Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                  Elizabeth T. Clement
            Plaintiff-Appellant,                                                    Megan K. Cavanagh,
                                                                                                     Justices

  v                                                       SC: 158506
                                                          COA: 341984
                                                          Genesee CC: 15-038224-FC
  JOHN EDWARD BARRITT,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 9, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

           ZAHRA, J. (dissenting).

          I would grant leave to appeal, both because the Court of Appeals opinion is
  published and because the dissenting Court of Appeals Judge BOONSTRA makes a
  compelling case that defendant was not in “custody” and therefore the interview did not
  rise to the level of a custodial interrogation that requires disclosure of Miranda 1 rights.

         This case arises out of the death of defendant’s girlfriend, Amy Wienski, whose
  body was dumped into the Flint River. Her car was burned in Mt. Morris Township.
  After she was reported missing, the Calhoun County Sheriff’s Department obtained and
  executed a search warrant at her home. During the search, defendant arrived at the
  victim’s home, where he was interviewed for roughly 10 minutes by detectives from the
  Calhoun County Sheriff’s Department. Detectives then asked defendant if he would go
  to the village of Homer, where the Calhoun County Sheriff had a satellite office, so they
  could talk in a better environment. Defendant agreed and accepted law enforcement’s
  offer of a ride to the satellite office. 2 Defendant rode unrestrained in the back seat of a
  marked deputy sheriff’s car.


  1
      Miranda v Arizona, 384 U.S. 436 (1966).
  2
    Defendant was driven to the victim’s home by Ronald Greenway, who drives people for
  compensation. Defendant claimed that he had very recently met Greenway. Greenway
  independently agreed to meet the deputies in Homer. The investigating deputies did not
  suggest that defendant not ride to Homer with Greenway, and defendant did not ask or
  otherwise indicate that he preferred to ride to Homer with Greenway.
                                                                                        2

       Upon arrival at the satellite office, a 90-minute interview ensued. The door to the
interrogation room was not locked. Moreover, the “interview” was largely casual. For
example, defendant was offered a beverage and felt so comfortable in the setting that he
jokingly asked for a beer. Similarly, at one point, defendant was left alone in the room
with a canine officer, Brad Hall, and his dog. Hall and defendant discussed dogs and
defendant interacted with Hall’s canine. Defendant joked with Hall about his canine,
suggesting that the dog could probably be mean if Hall commanded him to be. Hall
responded that the dog would “blow you right off your feet if I send him.”

        Toward the end of the interview it became apparent to defendant that the deputies
did not believe that he was being truthful during the interview. Detectives asked
defendant how he would fare if he underwent a polygraph examination. Defendant
responded that he would pass, but that he was not going to take one because the
detectives were clearly pointing their fingers at him. He then said, “I think I need a
lawyer.” The detectives told defendant that he was not under arrest. Defendant then
asked if they could finish the interview and the detectives responded that they could
finish at any time. Defendant equivocated, indicating that he was not going to continue
with the questioning but then expressing a desire to help the detectives find Wienski.
One of the detectives told him that he needed to “man up” and reveal what happened to
her. He denied knowing, indicating that he did not like how the interview was going and
that he was going to have to get a lawyer. He was handed over to the Mt. Morris
Township Police Department, which was investigating the destruction of Ms. Wienski’s
vehicle. At no point before or during the interview was defendant notified of his Miranda
rights.

       Officer Hall then told defendant that the most important thing was to “get this
thing taken care of” and that defendant needed to help the detectives by being as truthful
as possible. He told defendant that the truth always comes out and the sooner it comes
out, the easier it is. Hall also told defendant that it looks bad when someone goes “hard
core” and holds back information until the end. He told defendant that the detectives
knew the answers to 75 percent of the questions they ask and that he could see on
defendant’s face that defendant knew information that he was not revealing. Defendant
denied this. The interviewing detectives reentered the room and defendant continued to
deny any knowledge of what happened to Wienski. At this time, defendant was informed
he was under arrest and would be transported to Genesee County.

       Defendant was later charged with felony murder, carjacking, second-degree arson,
fourth-degree arson, and tampering with evidence. The trial court granted defendant’s
motion to suppress the interview from evidence at trial. The Court of Appeals granted
the prosecution’s application for leave to appeal and a majority of the panel, in a
published opinion, affirmed the trial court’s decision. 3 The prosecutor sought leave to
3
    People v Barritt, 318 Mich. App. 662 (2017), vacated in part 501 Mich. 872 (2017).
                                                                                        3

appeal, and this Court vacated that part of Court of Appeals’ holding that defendant was
subjected to custodial interrogation and remanded the case to the trial court for a
determination of “(1) whether a reasonable person would have felt that he was not at
liberty to terminate the interrogation and leave; and (2) whether the environment
presented the same inherently coercive pressures as the type of station house questioning
at issue in Miranda v Arizona[.]” 4

       On remand, the trial court again suppressed defendant’s statements and the Court
of Appeals, in a split decision, affirmed in a published opinion. 5 The prosecutor again
seeks leave to appeal in this Court. The Attorney General has filed an amicus brief in
support of the prosecution.

        In Miranda, the United States Supreme Court held that if there is a custodial
interrogation of an individual and it is not preceded by adequate warnings of the
individual’s rights against self-incrimination, then any incriminating statements made
during that interrogation may not introduced in evidence at an accused’s criminal trial. 6
The Court also explained that custodial interrogation is to be interpreted as “questioning
initiated by law enforcement officers after a person has been taken into custody or
otherwise deprived of his freedom of action in any significant way.” 7 In contrast, if the
interview is not deemed to be a custodial interrogation, then a statement made to law
enforcement officers may be admitted into evidence regardless of whether Miranda
warnings were given. 8 “Custody” depends upon whether undue coercive pressure results
“ ‘from the interaction of custody and official interrogation.’ ” 9

       The first step in determining whether the individual is in custody is to evaluate
whether “a reasonable person [would] have felt he or she was not at liberty to terminate
the interrogation and leave.” 10 Not all restraints on freedom of movement amount to



4
    People v Barritt, 501 Mich. 872 (2017).
5
  People v Barritt, 325 Mich. App. 556 (2018). On December 28, 2017, the trial court
granted a stay of the trial, in light of the prosecutor’s appeal of its decision.
6
    Miranda, 384 U.S. at 444-445.
7
    Id. at 444.
8
    See People v Hill, 429 Mich. 382, 391 (1987).
9
 People v Elliott, 494 Mich. 292, 306 (2013), quoting Maryland v Shatzer, 559 U.S. 98,
112 (2010) (quotation marks, citation, and emphasis omitted).
10
   Howes v Fields, 565 U.S. 499, 509 (2012) (quotation marks and citation omitted); see
also Yarborough v Alvarado, 541 U.S. 652, 663 (2004); Elliott, 494 Mich. at 305.
                                                                                           4

custody. 11 There are several relevant factors used to evaluate these situations, such as the
location of the questioning, duration, statements made during the questioning, the
presence or absence of physical restraints during the questioning, and whether the
interviewee was released at the end of questioning. 12 The determination relates to
whether the relevant environment of the interview “ ‘present[ed] the same inherently
coercive pressures as the type of station house questioning at issue in Miranda.’ ” 13
“That atmosphere is said to generate ‘inherently compelling pressures which work to
undermine the individual’s will to resist and to compel him to speak where he would not
otherwise do so freely.’ ” 14

       In this case, none of the relevant factors set out by the applicable caselaw lead to
the conclusion that defendant was in “custody.” Although defendant was questioned at a
small satellite office of the Calhoun County Sheriff by two deputy sheriffs, defendant was
not subjected to same type of coercive environment present in Miranda. The duration of
the interview was short. The door to the interrogation room was not locked. Defendant
was not restrained. The tone of the conversation was largely casual. Defendant was
offered a beverage and felt so comfortable in the setting that he jokingly asked for a beer.
He then asked for a soft drink and was provided with one. Defendant petted the canine
officer’s dog and joked with the canine officer. The setting and tone of the interview
simply lacked the kind of coercive nature that lends itself to coerced confessions.

       Moreover, defendant’s references to counsel were equivocal and followed by
defendant-initiated conversation with law enforcement. Notably, defendant was not
interrogated about the whereabouts of the victim or her car after defendant mentioned
needing a lawyer. Because serious concerns exist regarding whether defendant was




11
  Illinois v Perkins, 496 U.S. 292, 296 (1990); Berkemer v McCarty, 468 U.S. 420, 437
(1984); Hill, 429 Mich. at 397-398; Elliott, 494 Mich. at 302-303.
12
     Howes, 565 U.S. at 509.
13
     Elliott, 494 Mich. at 308, quoting Howes, 565 U.S. at 509.
14
     Perkins, 496 U.S. at 296, quoting Miranda, 384 U.S. at 467.
                                                                                                               5

subjected to a custodial interrogation that would trigger a right to be informed of Miranda
rights, I would grant leave to appeal to assess the accuracy of the published Court of
Appeals opinion.

       MARKMAN, J., joins the statement of ZAHRA, J.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         June 14, 2019
       s0611
                                                                             Clerk